rn
I
w

I
        ')

                                                    370TH DJSTRICT COURT

                                                 CASE SUMMARY
                                                 CASE No. C-1076-19-G
  Marcos Lopez                                                        §                            Location: 370th District Court
 vs.                                                                  §                     Judicial Officer: Gonzalez, Noe
 Texas Rio Grande Legal Aid Inc.                                      §                             Filed on: 03/05/2019
                                                                      §

                                                       C \r,," l ~ l'OIOIA rlO'I

                                                                                                   Case Type: All Other Civil Cases (OCA)


     D,, n :                                           C.\SI·: A SSl(; N\1 E1''1'


                 Current Case Assignment
                 Case Number                       C- I076- I9-G
                 Court                             370th District Court
                 Date Assigned                     03/05/2019
                 Judicial Officer                  Gonzalez, Noe



                                                      P.\RT\ l~ FOlt\l A'llON
                                                                                                                     Lead Attorneys
Plaintiff            Lopez, Marcos                                                                                   GONZALEZ, JUAN E
                                                                                                                                   Retained
                                                                                                                           956-447-5585(W}
Defendant           Texas Rio Grande Legal Aid Inc.                                                                       LEACH, REX N.
                                                                                                                                  Retained
                                                                                                                          956-682-SSOl(W)

     D.\lT                                     [ \'E'lTS & 01mrns 01: T II .. C01 11n                                        1~1>1·:X

  05/21/2019      ~ Amended Answer
                    Party: Defendant Texas Rio Grande Legal Aid Inc.

 05/ 13/2019     11:11 Answer
                    Party: Defendant Texas Rio Grande Legal Aid Inc.

 03/14/2019       Qj Citation Issued
                    Party: Defendant Texas Rio Grande Legal Aid Inc.

 03/ )4/2019     Citation
                  Iii Texas Rio Grande Legal Aid Inc.
                 Served: 04/23/2019
                 Anticipated Server: E-Served to Attorney
                 Actual Server: E-Served to Attorney
                 Return Date/Time: 05/07/2019

 03/1 4/2019     1111 Request
                   CITATION REQUEST LEITER

 03/0S/2019      !li Original Petition (OCA}
    DAn:                                                    F11' \M'I.\ I. l1't'Olt:\ I.\ T l01'

                 Defendant Texas Rio Grande Legal Aid Inc.
                 Total Charges                                                                                                          4.00
                 Total Payments and Credits                                                                                             4.00



                                                              PAGE I OFZ                                                 Printed on 0512212()/9 at 9:JO AM
..                                  370TH DISTRICT COURT

                                   CASE SUMMARY
                                   CASE NO. C-1076-19-G
     Balance Due as of 5/22/2019                                      0.00

     Plaintiff Lopez, Marcos
     Total Charges                                                 3 t 1.00
     Total Payments and Credits                                    311.00
     Balance Due as of 5/22/2019                                      0.00




                                          PAGE 2 OF2       Prmtedon 05122/201901 9:30AM
